ENTRY ORDER

                                           2018 VT 24

                         SUPREME COURT DOCKET NO. 2017-186

                                   DECEMBER TERM, 2017

 Board of School Directors of                      }    APPEALED FROM:
 Washington Northeast Supervisory Union            }
                                                   }
    v.                                             }    Labor Relations Board
                                                   }
 Cabot Teachers’ Association and                   }
 Twinfield Education Association                   }    DOCKET NO. 16-60


                         In the above-entitled cause, the Clerk will enter:

        ¶ 1.   Appellant Board of School Directors of Washington Northeast Supervisory Union
appeals the Vermont Labor Relations Board’s conclusion that Appellees Cabot Teachers’
Association and Twinfield Education Association did not commit an unfair labor practice by
declining to engage in collective bargaining in a public session. Appellant’s appeal hinges on its
legal argument that collective bargaining negotiating sessions between the school board
negotiations council and the teachers organization negotiations council are public meetings subject
to the requirements of Vermont’s Open Meeting Law. We rejected that argument in our decision
in Negotiations Committee of Caledonia Central Supervisory Union v. Caledonia Central
Education Association issued this day. See 2018 VT 18, ___ Vt. ___, ___ A.3d ___. Accordingly,
for the reasons set forth in that decision, we affirm the VLRB’s ruling in this case.

         Affirmed.

                                                 BY THE COURT:



                                                 Paul L. Reiber, Chief Justice

   Publish
                                                 Marilyn S. Skoglund, Associate Justice
   Do Not Publish

                                                 Beth Robinson, Associate Justice


                                                 Harold E. Eaton, Jr., Associate Justice


                                                 Karen R. Carroll, Associate Justice